

117 HRES 282 IH: Commemorating the life and legacy of labor pioneer Kate Mullany in honor of Women’s History Month.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 282IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Tonko (for himself, Mr. Morelle, and Miss Rice of New York) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCommemorating the life and legacy of labor pioneer Kate Mullany in honor of Women’s History Month.Whereas, in 1838, Kate Mullany was born in England to Dominic and Bridgit Byrne Mullany of Roscommon of Ireland;Whereas, on July 24, 1850, Mullany emigrated to New York City with her siblings Mary, Kate, and Bridgit, and arrived in Troy, New York, around 1853;Whereas the city of Troy, New York, played a significant role in the development of the detachable collar industry, where women made up 85 percent of the workforce and worked up to 14-hour days for as little as $3 per week;Whereas women who worked in the detachable collar industry were subjected to significant health and safety hazards, including widespread exposure to caustic chemicals, hot water, and bleach, and demands for rapid work added to the incidence of severe burns and other dangers;Whereas Dominic Mullany died in 1864 prompting Kate to step up as a family breadwinner at 26 years of age, gaining employment at one of the 14 laundries in Troy, New York;Whereas, in February 1864, Kate Mullany formed and led the Collar Laundry Union of Troy, the first bona fide all-female union in the United States, to press for higher wages and safer work conditions after employers had repeatedly ignored collar laundresses’ demands for fair pay;Whereas, on February 23, 1864, Kate Mullany led 300 women on strike for 5 and a half days as part of the newly established union;Whereas the Collar Laundry Union of Troy successfully gained a 25-percent wage increase and improved working conditions with support from the Troy Iron Molders Union No. 2 and the community at large, legitimizing and elevating itself as a prominent organization in Troy’s growing labor movement;Whereas Kate Mullany again led the Collar Laundry Union of Troy in a second strike in 1866, successfully raising workers’ wages from $8 to $14 a week, and a third strike in 1869, maintaining higher wages for union members than the lower wages that most working women earned, and securing benefits that would be available to members even during illness and family death;Whereas, in 1868, Kate Mullany traveled to New York City to attend the National Labor Union meeting alongside only 3 other women delegates: Mary Kellogg Putnam, Susan B. Anthony, and Mary A. MacDonald;Whereas Kate Mullany was appointed Assistant Secretary by the National Labor Union President William Sylvis on the last day of the conference, the first time in United States history that a woman served as a national labor union officer;Whereas, despite dissolving the Collar Laundry Union of Troy in 1870, a union that had lasted more than twice as long as any other women’s union at the time, Kate Mullany continued to be a leading part of a network of labor activists and helped author the resolution of the Working Women’s State Labor Union of New York in support of cooperatives;Whereas a local newspaper claimed there were not enough women in New York to be labor organizers, and Kate Mullany responded confidently: You show me the women and I’ll turn them into organizers.;Whereas Kate Mullany was inducted into the National Women’s Hall of Fame in Seneca Falls, New York, in 2000 where it is noted: As a labor leader and organizer, Mullany is one of early American labor history’s most important women, and into the Labor’s International Hall of Fame in Detroit, Michigan, in 2018;Whereas the enduring legacy of Kate Mullany is as a legendary champion in the struggle for economic and social justice for America’s working class, and a role model for subsequent generations of working women; andWhereas the Kate Mullany House at 350 Eighth Street in Troy, New York, was designated a National Historic Landmark by the Secretary of the Interior in 1998 and a National Historic Site by an Act of Congress in 2004, and is owned and being restored by the American Labor Studies Center: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the life of Kate Mullany attests to the experience of working women in 19th century America and their struggle to obtain safe working conditions, reasonable wages, and respect from the entire American labor movement;(2)Kate Mullany demonstrated the indomitable will of working women everywhere who continue to fight for equal pay and equal opportunity in workplaces through union organizing and collective bargaining; and(3)Kate Mullany reflected the best American tradition of using her intellect and courage to overcome outdated barriers tied to gender, live and work with dignity, and have the confidence to pursue her dreams both in her careers and with her loved ones.